Citation Nr: 0815059	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 28, 1989 
for the grant of a 
100 percent disability rating for service-connected 
generalized anxiety reaction with major depression.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

Procedural history

The veteran served on active duty in the United States Navy 
from August 1974 to August 1975.

Service connection for anxiety reaction was initially granted 
in a June 1976 rating decision; a 10 percent disability 
rating was assigned.  The veteran's service-connected anxiety 
disorder was increased to 50 percent disabling in an April 
1995 rating decision.  

The veteran filed a claim for an increased disability rating 
in January 1996.  In the above-referenced March 1996 rating 
decision, the RO increased veteran's service-connected 
generalized anxiety reaction with major depression to 100 
percent disabling effective July 22, 1992.  The veteran filed 
a notice of disagreement with the effective date assigned to 
his service-connected psychiatric disorder in the March 1996 
rating decision.  He perfected his appeal of the issue with 
the timely submission of his substantive appeal (VA Form 9) 
in January 1997.  

In February 1999, the Board issued a decision which continued 
the July 22, 1992 effective date.  The veteran appealed the 
Board's denial of an earlier effective date to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
November 1999, counsel for the veteran and the Secretary of 
VA filed a Joint Motion for Remand.  In that Joint Motion, 
both parties asserted that the Board had failed to provide 
adequate reasons and bases in its determination that an 
earlier effective date was not warranted; specifically, the 
Board failed to address whether a July 1989 communication 
from the veteran constituted an informal claim for an 
increased disability rating.  An Order of the Court dated 
November 19, 1999 granted the motion and vacated the Board's 
decision.  The case was then returned to the Board.

In August 2000, the Board issued a second decision which 
continued the denial of an effective date prior to July 22, 
1992.  The veteran appealed the decision to the Court.  A 
second Joint Motion for Remand was filed by counsel for the 
veteran and the Secretary of VA in April 2001, in which both 
the parties asserted that a remand was required in order to 
determine the potential applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA).  An Order of the Court dated 
May 4, 2001 granted the motion and vacated the Board's August 
2000 decision.  The case was subsequently returned to the 
Board.  

A third decision was issued by the Board in October 2001 
which denied the veteran's claim, and the veteran appealed 
this determination to the Court.  A third Joint Motion for 
Remand was filed by counsel for the veteran and the Secretary 
of VA in May 2002, in which both the parties asserted that a 
remand was required in order to provide adequate reasons and 
bases.  Specifically, the Board had failed to consider the 
weight of a private medical opinion from Dr. P. and address 
whether the veteran was entitled to a disability rating in 
excess of 10 percent between July 1989 and July 1992 (if an 
effective date in July 1989 was not subsequently granted for 
the 100 percent disability rating).  An Order of the Court 
dated June 4, 2002 granted the motion and vacated the Board's 
October 2001 decision.  The case was again returned to the 
Board.  

In September 2003, the Board remanded the claim for 
additional evidentiary development, namely to obtain VA 
outpatient records identified by the veteran.  Such was 
accomplished, and in the December 2003 rating action a 
Decision Review Officer (DRO) granted an effective date of 
July 28, 1989 for the veteran's 100 percent disability 
rating.  The veteran filed a notice of disagreement with the 
December 2003 DRO decision.  A SOC which continued the July 
28, 1989 effective date was issued in May 2005, and the 
veteran perfected his appeal with the timely submission of 
his substantive appeal (VA Form 9) in May 2005.  


Status of appeal

Upon receipt of the veteran's submission of a notice of 
disagreement as to the December 2003 decision, the RO 
unnecessarily reinitiated the appellate process and assigned 
a new docket number to the claim.  Though the veteran was 
awarded an earlier effective date in the December 2003 rating 
action, such did not constitute a full grant of the benefit 
sought in the instant case.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].  
Accordingly, the Board considers the March 1996 rating action 
as the decision which forms the basis of the instant appeal.

DRO request

After the veteran filed a notice of disagreement with the 
above-referenced December 2003 DRO decision, the RO sent the 
veteran a letter dated March 3, 2005 which informed him of 
his choice between DRO review of his claim (which is 
conducted on a de novo basis) or the traditional appeal 
process.  The letter stated: "You must notify us within 60 
days from the date of this letter whether you want to have 
your case reviewed by the Decision Review Officer or by the 
traditional appeal process . . . If we do not hear from you 
within 60 days, your case will be reviewed under the 
traditional appeal process."  The veteran made no response 
within the requisite 60 days, or May 5, 2005.  The RO 
subsequently processed his claim via the traditional appeal 
process.

The veteran subsequently requested DRO review on his VA Form 
9, received at the RO on May 31, 2005.  

The veteran petitioned the Court for extraordinary relief in 
the nature of mandamus, alleging the RO has not acted on his 
request for DRO review.  He also asked for a stay of his 
claim until DRO review could be conducted, as well as a 
default judgment alleging the Court did not grant the VA 
Secretary's motion for an extension of time to file an answer 
to his petition.  In a July 2007 Order, the Court rejected 
all three of the veteran's motions.  The Court noted that the 
veteran failed to elect DRO review in the requisite time 
period and that granting a stay to allow for such would 
provide no benefit to the veteran or the Court.  See the July 
18, 2007 Order, page 2.  

Accordingly, the Board need not remand the claim for review 
by a DRO.  

Representation

The Board notes that the veteran was previously represented 
by a private attorney and The American Legion.  The veteran 
appointed American Red Cross as his representative in October 
2006, thus revoking these previous powers of attorney.  See 
38 C.F.R. § 20.607 (2007).  A representative from American 
Red Cross submitted an Informal Hearing Presentation to the 
Board in November 2007.  

Issues not on appeal

On January 11, 2007, the Board denied the veteran's motion 
for reconsideration of a January 1984 Board decision.  The 
veteran appealed this determination to the Court, who 
dismissed the appeal via a May 18, 2007 Order.  A second 
motion for reconsideration of the January 1984 Board decision 
was denied by the Board on November 1, 2007.

In March 2008 the Board denied the veteran's motion for 
reconsideration of an April 1989 Board decision.  


FINDINGS OF FACT

1.  In an April 1989 decision, the Board denied entitlement 
to a disability rating higher than 10 percent for service-
connected generalized anxiety disorder.

2.  A claim for an increased disability rating for the 
service-connected psychiatric disorder was received on July 
28, 1989.  The veteran has been granted a disability rating 
of 100 percent, effective July 28, 1989.
3.  As of July 28, 1988, it was factually ascertainable that 
an increase in the severity of the veteran's service-
connected generalized anxiety disorder to the 100 percent 
level had occurred.


CONCLUSION OF LAW

The criteria for an effective date of July 28, 1988 for the 
award of a 100 percent disability rating for service-
connected generalized anxiety disorder are met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1988); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an effective date earlier than July 28, 
1989 for the grant of a 
100 percent disability rating for service-connected 
psychiatric disorder.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

Stegall concerns

As was alluded to in the Introduction, in September 2003 the 
Board remanded the claim to obtain a VA treatment records 
identified by the veteran.  The agency of original 
jurisdiction (AOJ) was then to readjudicate the claim.  

The veteran subsequently submitted all records identified in 
the September 2003 remand and asked the AOJ to proceed to a 
decision on his claim.  See the veteran's October 31, 2003 
statement.  As was noted in the Introduction, in December 
2003 
a DRO granted an earlier effective date effective date of 
July 28, 1989 for the veteran's 100 percent disability 
rating.

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

Compliance with the Court's directives

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The concerns expressed in the Court's November 1999 and June 
2002 Orders have been rendered essentially moot via the 
subsequent grant of an effective date of July 28, 1989.  
Nonetheless, the Board is obligated to fully address the 
issue on appeal.
The May 2001 Court Order found that the applicability of the 
VCAA could not be determined in the first instance by the 
Court.  The Board will address this issue immediately below.

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that no VCAA notice is necessary in this case 
because, as is more thoroughly explained below, the outcome 
of this earlier effective date claim depends exclusively on 
documents which are already contained in the veteran's VA 
claims folder.  The Court has specifically held that a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide him with VCAA notice of 
the laws and regulations governing effective dates, if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  No additional 
development could alter the evidentiary or procedural posture 
of this case.  In the absence of potential additional 
evidence, no notice is necessary.  See DelaCruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].  Moreover, any deficiency 
that may exist with the sufficiency of the VCAA notice 
letters or VA's development of the claim is moot in light of 
the fact that the Board is awarding the benefit sought on 
appeal.

In any event, pursuant to the recent Court decision Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the veteran was 
provided a letter on March 20, 2006 which indicated that two 
factors were relevant in determining effective dates of 
increased rating claims: when the claim was received; and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule or other 
applicable standards."  The veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve.  

Subsequent to his receipt of this letter, the veteran 
indicated in July 2006 that there was no outstanding evidence 
relevant to this claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below.  

There is no indication that any relevant evidence is missing 
from the claims folder.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2007).  The veteran has 
been accorded ample opportunity to present evidence and 
argument on this matter.  He has declined the option of a 
personal hearing. 

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Pertinent law and regulations

Finality

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 20.1100 (2007); see also 38 U.S.C.A. § 
7104(b) (West 2002).

Effective dates

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2007).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997). Evidence contained in the 
claims file showing that an increase was ascertainable up to 
one year before the claim was filed will be dispositive.  See 
Quarles v. Derwinski, 
3 Vet. App. 129 (1992).  In making this determination, the 
Board must consider all of the evidence, including that 
received prior to a previous final decision. 
See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).
Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2007).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007).

Schedular criteria

Before November 7, 1996, the General Rating Formula for 
Psychoneurotic Disorders read as follows:

100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9400 (1988).



Analysis

The record reflects the RO has assigned an effective date of 
July 28, 1989 for a 
100 percent disability rating for the veteran's service-
connected psychiatric disorder.  

The veteran seeks an effective date of January 1, 1981 for 
the assignment of a 
100 percent disability rating for his service-connected 
psychiatric disorder.  He argues that since has been 
diagnosed with psychiatric disability in VA outpatient 
records dated from January 1, 1981, he should receive 
compensation as of that particular date.  See, e.g., the 
veteran's June 2005 substantive appeal.  

In this case, the veteran's claim for an increased disability 
rating for his service-connected psychiatric disorder was 
denied by the Board in an April 1989 decision.  
The veteran did not appeal that decision to the Court, and as 
detailed in the Introduction above a recent motion to 
reconsider this decision has been denied by the Board.  The 
April 1989 Board decision is therefore final.  See 38 C.F.R. 
§ 20.1100 (2007).  

Despite his arguments to the contrary, the veteran was 
properly advised of the April 1989 decision via a letter 
dated April 17, 1989, and he acknowledged receipt of the 
decision in a May 15, 1989 statement.

The 100 percent rating has been assigned as of July 28, 1989, 
the date of an informal claim from the veteran for an 
increased disability rating.  The Board's initial inquiry 
will therefore be whether an increased rating claim was filed 
after April 17, 1989, the date of the final Board decision on 
the issue of the veteran's disability rating for service-
connected psychiatric disorder, and before the current 
effective date of the award in question, July 28, 1989.  See 
Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  

The veteran does not contend that he filed a specific claim, 
informal or formal, for an increased disability rating for 
his service-connected psychiatric disorder during this brief 
period, and the Board has not identified any communication or 
medical report which could be reasonably interpreted as such.  

Review of the claims folder shows only three submissions from 
the veteran dated between April 17, 1989 and July 28, 1989.  
The first submission, received at the RO on April 17, 1989, 
concerns the veteran's discharge status.  The veteran makes 
no mention of his psychiatric problems in this statement.  By 
no stretch of the imagination can this statement be construed 
as an informal claim for an increased disability rating for 
his service-connected psychiatric disorder.  

In the second submission, received at the RO on May 17, 1989, 
the veteran stated: "I have received BVA decision of 4-17-89 
and should be taken into further consideration as 
insufficient acted upon and to be taken as not final."  
Attached to the statement was a copy of a September 1988 
Order of the United States District Court, Northern District 
of Ohio, Eastern Division concerning a suit he filed against 
VA for purported due process violations for denying non-
service-connected pension benefits in a final October 1986 
Board decision.  The Order denied VA's motion to dismiss the 
suit for lack of subject matter jurisdiction. 

The Board also does not construe this May 17, 1989 statement 
as an informal claim for an increased disability rating for 
his service-connected psychiatric disorder.  
In this submission, the veteran does not ask for an increase 
in his psychiatric disability rating; indeed, no mention of 
his service-connected psychiatric disability is made in this 
statement whatsoever.  

The Court has held that a claimant may assert a claim 
expressly or impliedly. 
See Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).  
Crucially, however, in Brannon v. West, 12 Vet. App. 32 
(1998), the Court observed that while the VA must interpret a 
claimant's submissions broadly, it is not required to conjure 
up issues that were not raised by the claimant.  The Court 
has further held that VA is not held to a standard of 
prognostication when determining what issues are presented.  
See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994): "[t]here must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the 
issue."  

The veteran merely asserted his dissatisfaction with the 
Board's April 1989 decision in this May 1989 submission.  The 
Board notes that this statement does not affect the finality 
of the April 1989 Board determination, as he did not file a 
timely appeal to the Court.  See 38 U.S.C.A. § 7252 (West 
2002).  

As for the attached September 1988 Order, such concerned the 
veteran's suit against VA for denying non-service-connected 
pension benefits in a final October 1986 Board decision.  
Again, by no stretch of the imagination can this document be 
construed as a claim for an increased disability rating for 
his service-connected psychiatric disability.  See Talbert, 
supra.

Finally, the third submission from the veteran, which was 
received at the RO on May 24, 1989, is a copy of the 
September 1988 Order of the United States District Court, 
Northern District of Ohio, Eastern Division.   As detailed 
above, this document cannot be construed as an informal claim 
for an increased disability rating. 

Accordingly, there is no evidence that an increased rating 
claim was filed after April 17, 1989 and before July 28, 
1989.  

The final matter for consideration is whether it is factually 
ascertainable that an increase in disability occurred within 
the one-year period prior to July 28, 1989.  See 38 C.F.R. § 
3.400(o) (2007).  After a careful review of the record, the 
Board finds an increase in the severity of the veteran's 
service-connected psychiatric disability was factually 
ascertainable as of one year prior to the filing of the July 
28, 1989 claim.  See 38 C.F.R. § 3.400(o) (2007).  



Specifically, a VA mental status examination conducted in 
June 1988 showed that the veteran was: 

anxious, tense, and agitated with probable sleep 
disturbance.  Because he is so agitated he has 
trouble with his concentration, memory, and 
thought confusion.  He is very inefficient in 
carrying out responsibilities and does not have 
well-developed problem solving skills.  There is a 
dependent, unassertive side to his personality 
with an underlying anger most often expressed in 
resentment and irritability.  May fear loss of 
control and becomes overly sensitive to the 
reaction of others.  He can experience paranoid 
ideation including extreme suspiciousness of 
others.  Because he has poorly developed social 
skills and poor ego development, he remains 
socially isolated and withdrawn and avoids close 
interpersonal relationships.  His self concept is 
very poor and he may feel despair and 
worthlessness.  He may engage in much egocentric 
behaviors and appear to be immature.  

These clinical findings are sufficient to justify the 
assignment of a 100 percent rating for the veteran's service-
connected generalized anxiety disorder as of July 28, 1988 in 
that they are arguably reflective of total social and 
industrial inadaptability.  See 38 C.F.R. §4.132, Diagnostic 
Code 9400 (1988).

An effective date prior to July 28, 1988 is not available by 
law.  As was discussed above, 38 C.F.R. § 3.400(o) allows, at 
the most, an increased rating retroactive to one year before 
the claim.  This is the date the Board is assigning.  

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends it is unfair to deny 
an even earlier effective date for the increase in disability 
in his service-connected generalized anxiety reaction with 
major depression when, according to him, the disability has 
been at the 100 percent level since he was initially 
diagnosed in January 1981.  However, the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board has decided this case based on its application of this 
law to the pertinent facts.

In short, it was factually ascertainable that an increase in 
disability occurred as of July 28, 1988.  For these reasons, 
the Board concludes that an effective date of July 28, 1988 
is warranted for the increased rating for the service-
connected psychiatric condition under 38 C.F.R. § 3.400(o).  


ORDER

Entitlement to an effective date of July 28, 1988 for the 
grant of a 100 percent disability rating for service-
connected generalized anxiety reaction with major depression 
is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


